Lumpkin, P. J.
Though the testimony, which was conflicting, might have authorized a conviction of voluntary manslaughter, the verdict finding the accused guilty of murder was not without evidence to support it. This being so, and there being no complaint that any error of law was committed at the trial, no cause for reversing the judgment below appears.

Judgment affirmed.


All the Justices concurring.

Indictment for murder. Before Judge Bennet. Clinch superior court. April term, 1899.
S. C. Townsend, and L. A. Wilson, for plaintiff in error.
J. M. Terrell, attorney-general, and J. W. Bennett, solicitor-general, contra.